Citation Nr: 1632161	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-05 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disorder, to include degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1975 to June 1976.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran presented sworn testimony at a hearing before a Veterans Law Judge (VLJ) in January 2013.  A transcript of that hearing is of record.  The VLJ who presided over the hearing is no longer with the Board.  The Veteran has been notified that she may request a new hearing, but has not done so.  See July 2016 Letter. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter was before the Board in March 2014, when it was remanded for further development.  The Board finds that there has not been substantial compliance with the March 2014 remand directives, and as such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268 (1998).  VA will notify the Veteran if further action is required.


REMAND

In its March 2014 remand, the Board directed that the Veteran should be asked to authorize VA to obtain private medical records pertaining to her degenerative joint disease.  This request was sent to the Veteran in April 2014, and she identified several health care providers as having treated her in connection with her degenerative joint disease.  Medical records were not sought from all of the providers identified by the Veteran.  This should be accomplished on remand.  38 C.F.R. § 3.159(c) (2015).

The Board further finds that a VA examination is warranted.  As noted in the March 2014 Board remand, the Veteran reported that she injured her back in service, and private medical records show a diagnosis of degenerative joint disease of the spine.  See January 2013 Hearing Tr. at 4.  She also reported injuring her back prior to service; however, no back injury was noted at entry into service.  See January 2013 Hearing Tr. at 4; see also February 1975 Entrance Examination and Report of Medical History.  There is insufficient evidence in the record for the Board to determine the etiology of the Veteran's back disorder(s).  Thus, an examination and medical opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records from September 2012 to the present.  

2.  Ask the Veteran to identify any private medical care providers who treated her for her back and/or neck disorders.  After securing any necessary authorization, obtain records from any identified providers, including:  Dr. Marcus Evans; Radiology Associates of Macon; Dr. Wayne Kelly, Jr.; Medical Center of Central Georgia and Dr. Dennis Holden.

3.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service back and/or neck symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development, schedule the Veteran for an appropriate VA examination to determine the current nature, onset and etiology of her back and neck disorders. The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

After a review of the claims file, including the lay statements provided by the Veteran, the examiner should address the following:

(1)  State the likelihood that the Veteran's back and/or neck injury existed prior to service.    

(2) If you conclude that a back and/or neck injury did exist prior to service, please indicate that likelihood that the disability worsened beyond its natural progression during service.  

(3) If you conclude that a back and/or neck injury did not exist prior to service, state whether it is at least as likely as not that any of the Veteran's diagnosed back and/or neck disorder, including degenerative disc disease, (a) had a clinical onset during active service or within one year after her separation from service, or (b) is otherwise related to an event, injury or disease incurred in service.  

In reaching his or her conclusions, the VA examiner should specifically review and consider the lay statements of the Veteran concerning the activities she performed in service affecting her back and neck, as well as the onset and recurrence of her back and/or neck symptoms.  Specifically, the examiner should consider the Veteran's testimony that she injured her back when she was eight years old, and injured it again in service when she carried one of her squadron members a mile from the barracks to the hospital.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so. 

5.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



